DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. Applicant argues Capparelli et al. does not teach the newly recited bundles of hair. However, in view of such amendments, Imre is shown to demonstrate bundles being used for supplemental hair attachment, meeting the claimed language. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-11 and 14-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites that “the first portion of artificial hair and the hair bundle members terminate at substantially the same point” in lines 18-19 of the claim. Similarly, claim 20 contains the same recitation in lines 19-20 of the claim. Such limitation is not supported in the disclosure as originally filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11, 14-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Capparelli et al. (US Pat # 3,521,648) in view of Imre (US Pat # 3,645,279).
In regards to claims 1, 5-6 and 20, Capparelli et al. teaches a wig apparatus comprising
a mesh cap (Col 3, Line 74-Col 4, Line 5) comprising a front region (18), a rear region (16) and a circumferential edge region (along 22, which is adjacent to at least a portion of each of the front region and the rear region; see also Col 6, Lines 42-45), wherein the front region corresponds to the front of a user's head, the rear region corresponds to the rear of the user's head, and the circumferential edge region corresponds to a location adjacent to the user's hairline, when the wig apparatus is worn by the user (see Figure 1);
a first portion of artificial hair comprising multiple separate strands of artificial hair attached to an outer surface of the front region and an outer surface of the rear region, wherein the first portion of artificial hair comprises a first length (Col 5, Lines 13-27); and
a parting area disposed in the front region and configured to provide a natural appearing hair part (applicant is noted that any portion of the front region meets this limitation, as no structure has been recited to define what distinguishes the parting area from the front region),
wherein the circumferential edge region comprises a second portion of artificial hair attached to an inner surface thereof (Col 5, Lines 34-38 where the inner surface is opposite an outer, top surface), wherein the second portion of artificial hair comprises a first end and a second end, wherein the first end of the second portion of the artificial hair is attached to the circumferential edge region such that the first end of the second portion of artificial hair is biased towards the rear region (Col 6, Lines 12-17, which demonstrates the outward bias of the hairs which includes towards the nape of the neck).
Capparelli et al. does not expressly teach that the second portion of artificial hair is a bundle of a second length, where ends of the bundle members terminate substantially at the same point as the first portion of artificial hair.  
With regards to the artificial hair being bundles, Imre teaches a wig comprising a circumferential portion (16) artificial hair attached at its periphery in the form of hair bundles (see Figure 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second portion of hair of Capparelli to be in the form of bundles, as taught by Imre in order to provide larger portions of coverage of the hair with a single point of attachment
However, Capparelli et al. teaches that the hair styling itself is a matter of user preference (Col 3, Lines 59-64). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hair of Capparelli et al. to all be the same length, as a matter of user preference for providing the desired aesthetic.

Regarding claim 2, Capparelli et al. teaches the first portion of artificial hair is not attached to the parting area (as the parting area is not defined, the first portion of hairs can be defined as any of the hairs not considered the parting area).
Regarding claims 7-8, Capparelli et al. teaches the circumferential edge region comprises an elastic band attached to the inner surface thereof (Col 4, Line 63) and is configured to extend from about the user's left temple, around the back of the user's neck, to the user's right temple, when the wig apparatus is worn by the user (Col 4, Lines40-44).
Regarding claim 10, Capparelli et al. teaches the second portion of artificial hair is not attached to the circumferential edge region at locations overlapping with the elastic band (Col 5, Lines 46-50, where such hairs can define second portion hairs that do not connect to the elastic band).
Regarding claims 11, 15 and 21-22, Capparelli et al. teaches the artificial hair members are provided along the wig at the temple and hairline behind the user’s ear, but does not teach they are bunched into bundles spaced apart by one to ten centimeters. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hairs of Capparelli et al. to be bunched into four bundles spaced apart by one to ten centimeters apart, as such is a mere matter of obvious styling choice for the user to provide the desired aesthetic.
Regarding claim 14, Capparelli et al. teaches use of the wig. With regards to the claimed language that the wig “is shifted from side to side to modify the position of the parting area when worn by the user, the hair bundle members are configured to conceal the user's natural hair on one side and be tucked behind the user's ear on the opposite side”, Applicant is noted that such is drawn to an intended use of the device. That is, as the instant claim is an apparatus claim, where the prior art is capable of such use, the burden shifts to Applicant to point out an unobvious structural difference required by such recitation.
Regarding claims 16-17, Capparelli et al. teaches a curved area of the front region (see outer contour) and a central region that extends longitudinally through the front region (where such can be designated “the parting area” as again, no structure is positively recited to distinguish the structure from location).
Regarding claim 19, Capparelli et al. teaches the first end of the second portion of the artificial hair is attached to the circumferential edge region such that the first end of the second portion of artificial hair biases the second portion of artificial hair away from the front region (see Figure 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Capparelli et al. in view of Imre, as applied to claim 1 above, in view of Synn et al. (US Pat # 9,107,460).
In regards to claim 18, Capparelli et al. teaches the wig cap, but does not teach the use of front hair combs attached to at least one of an inner surface of the front region and an inner surface of the rear region at positions adjacent to the second portion of artificial hair. However, Synn et al. teaches providing a wig cap with a first and second hair comb attached at locations along its inner peripheral surface (see Figure 7 and Col 7, Lines 5-13). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inner surface of Capparelli et al. to contain hair combs along its periphery, as taught by Synn et al. as Synn et al. notes the desirability of providing combs at varying locations as desired (Col 7, Lines 10-13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772